    Case 1:21-cr-00037-EK Document 1 Filed 01/13/21 Page 1 of 6 PageID #: 1




DMP/CRH:FJN
F.#2021R00043

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA                               AFFIDAVIT AND
                                                       COMPLAINT
            - against -
                                                       Case No. 21-MJ-35
EDUARD FLOREA

                          Defendant.                   (18 U.S.C. § 922(g)(1))

---------------------------X

EASTERN DISTRICT OF NEW YORK, SS:

                MEGAN E. CASLER, being duly sworn, deposes and states that she is a

Special Agent with the Federal Bureau of Investigation, duly appointed according to law and

acting as such.

                On or about January 12, 2021, within the Eastern District of New York, the

defendant EDUARD FLOREA, knowing that he had previously been convicted in a court of

a crime punishable by imprisonment for a term exceeding one year, did knowingly and

intentionally possess in and affecting interstate or foreign commerce ammunition, to wit, a

.300 Winchester Magnum round.

                (Title 18, United States Code, Section 922(g)(1))

                The source of your deponent’s information and the grounds for her belief are

as follows: 1


       1
               Because this affidavit is being submitted for the limited purpose of
establishing probable cause, I have not described every fact learned during the investigation.
    Case 1:21-cr-00037-EK Document 1 Filed 01/13/21 Page 2 of 6 PageID #: 2

                                                                                                  2

   I.      Background

              1.      I am a Special Agent with the Federal Bureau of Investigation and have

been involved in the investigation of cases involving the recovery of firearms and

ammunition. I am currently assigned to the Joint Terrorism Task Force. I am familiar with

the facts and circumstances set forth below from my participation in this investigation; my

review of documents, records and reports, including the defendant’s criminal history record;

and from reports of other law enforcement officers involved in the investigation. Where I

describe the statements of others, I am doing so only in sum and substance and in part.

              2.      Based on my review of public news reports, I know that on January 6,

2021, a group of individuals purporting to protest the 2020 Presidential Election gathered in

Washington, D.C. and stormed the United States Capitol (the “Capitol”). The group

breached the Capitol, assaulting law enforcement officers and damaging federal property.

The group occupied the Capitol and disrupted the certification of election results by the

United States Congress for a period of several hours. Members of Congress sheltered in

place during the occupation. Multiple individuals have been arrested in connection with

these events for offenses including illegal weapons possession. Based upon my training,

experience, and knowledge of the investigation, I understand that the January 6, 2021

purported protest event was promoted in advance online, that the group included many

individuals who traveled interstate to Washington, D.C. for this event, and that members of

the group coordinated their activities using social media platforms, including Parler.

              3.      As set forth in greater detail below, EDUARD FLOREA, who has

previously been convicted of a firearms-related felony, posted threatening statements online on

and around January 6, 2021, including statements about killing a United States Senator-elect and
    Case 1:21-cr-00037-EK Document 1 Filed 01/13/21 Page 3 of 6 PageID #: 3

                                                                                                  3

about intending to travel to Washington, D.C. as part of a group armed with firearms that was

ready to engage in violence (although evidence gathered in this investigation to date indicates

that EDUARD FLOREA did not ultimately travel to Washington, D.C. on that date). A search

of FLOREA’s residence revealed that he was in possession of more than a thousand rounds of

ammunition, including ammunition manufactured outside of the State of New York.

   II.       Threatening Statements by EDUARD FLOREA

               4.     The evidence indicates that EDUARD FLOREA operated a social

media account on Parler with the vanity name “LoneWolfWar” (the “Florea Parler

Account”), where he made threatening statements, on and around January 6, 2021, regarding

acts of violence and the use of firearms.

               5.     According to records received from Parler, subscriber data for the

Florea Parler Account lists a phone number ending in 0371 (the “0371 Phone”) as its contact

number, which I believe, based on my training and experience, indicates that the same

individual uses both the Florea Parler Account and the 0371 Phone.

               6.     Based upon information obtained from T-Mobile, I have learned that

the 0371 Phone is subscribed to in the name of EDUARD FLOREA.

               7.     A review of publicly available posts 2 on the Florea Parler Account

revealed the following:

                      a.      On or about January 5, 2021 at approximately 10:00 p.m.,

EDUARD FLOREA posted in response to another user, “I catch one of you fuckers in DC

tomorrow…. definitely slicing a throat….I fucking promise you…”


         2
                Parler shut down the Florea Parler Account on or about the evening of January
6, 2021, after law enforcement had already observed and preserved images of these posts.
    Case 1:21-cr-00037-EK Document 1 Filed 01/13/21 Page 4 of 6 PageID #: 4

                                                                                                     4

                       b.      Approximately three hours later in the early morning hours of

January 6, 2021, EDUARD FLOREA commented on another user’s post, which stated,

“FUCK RAPHAEL WARNOCK LOSER,” by posting in response, “Dead men can’t pass shit

laws.”    Based upon my review of publicly available information, I know that Raphael

Warnock is a U.S. Senator-elect for the state of Georgia, who was declared the winner of a

special runoff election held on January 5, 2021.

                       c.      During the afternoon of January 6, 2021, EDUARD FLOREA

posted, “Let’s go…I will be reaching out to patriots in my area so we can come up with a game

plan… Here in New York we are target rich [] . . . . Dead men can’t pass shit laws…. I will

fight so help me god.”

                       d.      EDUARD FLOREA then posted a series of messages, stating in

substance and in part, “The time for peace and civility is over . . . . / 3 cars full of armed patriots

are enroute from NY / 3 cars of armed patriots heading into DC from NY / Guns cleaned loaded

. . . got a bunch of guys all armed and ready to deploy . . . we are just waiting for the word.”

                       e.      EDUARD FLOREA further posted, “Me and some guys are

gearing up to head in . . . . where are you . . . 3 cars already are enroute . . . .all armed.”

   III.    Discovery of Ammunition in EDUARD FLOREA’s Residence

               8.      On or about January 9, 2021, the Honorable Roanne L. Mann, United

States Magistrate Judge for the Eastern District of New York signed a search warrant

authorizing a search of EDUARD FLOREA’s residence in Queens, New York for, among

other things, firearms and ammunition.

               9.      On or about January 12, 2021, federal law enforcement officers

executed the search warrant at the home of EDUARD FLOREA in Queens, New York and
    Case 1:21-cr-00037-EK Document 1 Filed 01/13/21 Page 5 of 6 PageID #: 5

                                                                                            5

recovered approximately one-thousand .22 caliber Winchester hollow point rounds, twenty-

five 12-gauge Remington shotgun slug rounds, and one .300 caliber Winchester Magnum

round.

              10.    On or about January 12, 2021, EDUARD FLOREA waived his

Miranda rights and was interviewed by federal law enforcement officers. EDUARD

FLOREA stated, in substance and in part, that he was the operator of the Florea Parler

Account and the owner of the above-described ammunition.

   IV.    Interstate Nexus and Prior Felony Conviction

              11.    I have conferred with an Interstate Nexus expert with the Bureau of

Alcohol, Tobacco, Firearms, and Explosives, who has informed me, in substance and in part,

that the .300 Winchester Magnum round was manufactured outside the state of New York.

              12.    I have reviewed FLOREA’s criminal history, which revealed, among

other things, a July 22, 2014 conviction for criminal possession of a weapon in the third

degree, in violation of New York Penal Law § 265.02, which is punishable by more than one

year imprisonment. New York City Police Department records relating to FLOREA’s

underlying arrest indicate that FLOREA was found in possession of approximately 13

firearms, including at least one machine gun, as well as ammunition and high-capacity

magazines.
    Case 1:21-cr-00037-EK Document 1 Filed 01/13/21 Page 6 of 6 PageID #: 6

                                                                                        6

             WHEREFORE, your deponent respectfully requests that the defendant

EDUARD FLOREA be dealt with according to law.



                                       MEGAN E. CASLER
                                       Special Agent, Federal Bureau of Investigation

Sworn to before me by telephone
this 13th day of January, 2021


____________________________________________
THE HONORABLE SANKET J. BULSARA
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
